EMPLOYMENT AGREEMENT


This employment agreement (this “Agreement”) dated as of June 22, 2010 (the
“Effective Date”), is made by and between Emerald Acquisition Corp., a Cayman
Islands corporation (the “Company”) and Mr. Adam Wasserman (the “Executive”)
(collectively, the “Parties”).


WHEREAS, the Company is a reporting company with the Securities and Exchange
Commission and intends to list its shares on a national exchange;


WHEREAS, the Executive will have the duties and responsibilities as described in
Section 1 of the Agreement during the period when the Executive is the Chief
Financial Officer of the Company; and


WHEREAS, the Parties wish to establish the terms of the Executive’s employment
with the Company;


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


1.           EMPLOYMENT AND TERM.


(a)           Employment. During the Employment Term, the Executive shall serve
as Chief Financial Officer of the Company. In this capacity the Executive shall
be responsible to lead and manage all of the operations of the Company that are
related to finance and capital market, including, but is not limited to:


 
·
Provide expertise in making financial and development plan/strategy and to
advise the Board of Directors of the Company (the “BOD”) with respect to the
Company’s internal controls and procedures, including disclosure controls and
procedures;

 
·
Assist the Company and its management in dealing with auditing process and with
the auditing firm including visiting the Company’s location during the audit
process and helping the Company prepare and finalize the audit in a timely and
efficient manner;

 
·
Assemble the Company’s annual and quarterly financial statements, which include
a balance sheet, statement of operations, statement of stockholders’ equity, and
a statement of cash flows and footnotes for specific periods in order to conform
to generally accepting accounting principles accepting in the United States of
America.   Additional, the Executive will assist management in the preparation
of financial statements and work papers related to annual financial audits and
quarterly SEC filings.  SEC filings shall include quarterly 10-Q reports
financial portions of 10-K report, management’s discussion and analysis, 8-K
filings, and financial portion of registration statements;

 
 
1

--------------------------------------------------------------------------------

 
 
 
·
Work with the Company’s U.S. legal counsel and auditors to implement, monitor
and oversee the Company’s compliance with the requirements of the Sarbanes-Oxley
Act, Securities Act of the 1933, Exchange Act of the 1934, and the listing rules
of any national exchange on which its shares become listed;

 
·
Assist management in any communications with the United States Securities and
Exchange Commission;

 
·
Summarize such adjusting entries as management deems necessary to reflect
non-monetary transactions (e.g., depreciation, capitalization of costs, loan
amortization, intercompany transactions, etc.);

 
·
Assist in communications with the BOD including set up of board meetings,
preparation for board meetings and any other board issues;

 
·
Assist the Company in performing financial analysis related to investors’
questions;

 
·
With the Company’s Chief Executive Officer’s authorization, assist the
management in the Company’s stock issuance and transfer related activities; and

 
·
Any general accounting and tax management of the Company’s business operation.



(b)           During the Employment Term, the Executive shall report directly to
the Chief Executive Officer and the BOD. The Executive shall lawfully obey the
directions of the Chief Executive Officer and the BOD to whom the Executive
reports and shall use his diligent efforts to promote the interests of the
Company and to maintain and promote the reputation thereof.


(c)           During the Employment Term, the Executive shall use his best
efforts to perform his duties under this Agreement and to accomplish the tasks
assigned by the BOD. The Executive shall strictly comply with national laws and
regulations, and rules, regulations, labor disciplines, work criterion and
professional ethical codes stipulated by the Company, and take good care of the
Company’s properties.


2.           EMPLOYMENT TERM.  Except for earlier termination as provided in
Section 5, the Executive’s employment under this Agreement shall be for one (1)
years starting on the Effective Date and ending on June 21, 2011 (the “Initial
Term”). Subject to Section 5, at the end of the Initial Term, this Agreement may
be extended for additional terms by mutual agreement of the parties (“Additional
Term”).  The amount of compensation payable to the Executive during any
extension of the Initial Term shall be discussed and agreed upon by both parties
30 days before the Agreement termination date.  The Initial Term and any
Additional Term shall be referred to herein as the “Employment Term.”
 
 
2

--------------------------------------------------------------------------------

 

 
3.           COMPENSATION.


(a)           Base Salary and Benefits. In consideration of the services to be
rendered as provided in Section 1 and during the term that Executive serves for
the Company, the Company hereby agrees to pay the Executive Sixty Thousand
Dollars ($60,000) per year, payable in equal monthly installments in accordance
with the usual practice of the Company, which includes an annual base salary,
insurance, and the subsidy of urban traffic, phone and other miscellaneous
expenses (the “Base Salary and Benefits”). The Executive’s Base Salary and
Benefits shall be subject to annual review by the BOD.  From the second year of
the Employment Term, the BOD may consider and determine certain increase of the
Base Salary and Benefits and to issue certain warrant to the Executive, which
will be subject to the annual assessment of the Executive’s performance and
whether the Executive has implemented his duties excellently in the past fiscal
year.


(b)           Shares. In addition to the Base Salary, the Executive shall be
granted ordinary shares of the Company equal to $6,000 (the “Compensation
Shares”) payable on the first day of each quarter beginning November 1, 2010
(the “Share Payable Date”). The per share price of the Compensation Shares shall
be the closing bid price of the Company’s ordinary shares on the date that is
three (3) trading days prior to the Share Payable Date.


4.           BUSINESS EXPENSES.  Upon presentation of appropriate documentation,
the Executive shall be reimbursed for all reasonable and necessary
transportation and lodging expenses incurred in connection with the performance
of his duties hereunder, all in accordance with the Company’s expense
reimbursement policy applicable to senior executives from time to time in
effect, including but not limited to, (i) the requirement to buy economic class
plane ticket; and (ii) the requirement to be accommodated in no better than four
stars hotels during business trips.


5.           EARLY TERMINATION.  The Executive’s employment and the Employment
Term shall terminate on the first of the following to occur:


(a)           Disability.  The thirtieth (30th) day following a written notice
of termination by the Company to the Executive due to Disability. For purposes
of this Agreement, “Disability” shall mean a determination  by the Company in
accordance with applicable law that due to a physical or mental injury,
infirmity or incapacity, the Executive is unable to perform the essential
functions of his job with or without accommodation for 60 days (whether or not
consecutive) during any 12-month period.


(b)           Cause.  Immediately upon written notice of termination by the
Company to the Executive for Cause. “Cause” shall mean, as determined by the BOD
(or its designee) (1) conduct by the Executive in connection with his employment
duties or responsibilities that is fraudulent, unlawful or grossly negligent;
(2) the willful misconduct of the Executive; (3) the willful and continued
failure of the Executive to perform the Executive’s duties with the Company
(other than any such failure resulting from incapacity due to physical or mental
illness); (4) the commission by the Executive of any felony or any crime
involving moral turpitude; (5) violation of any material policy of the Company
or any material provision of the Company’s code of conduct, employee handbook or
similar documents; or (6) any material breach by the Executive of any provision
of this Agreement or any other written agreement entered into by the Executive
with the Company.
 
 
3

--------------------------------------------------------------------------------

 

 
(c)           Without Cause.  On the thirtieth (30th) day following written
notice by the Company to the Executive without Cause, other than for Disability
of the Executive.  The Company may also terminate this Agreement for cause at
any time in the event of the failure of the Executive to perform duties assigned
by the Company in a correct, timely and expeditious manner or in the event of
material violation by the Executive of any term or condition of this Agreement.


6.           CONSEQUENCES OF TERMINATION.


(a)           Disability.  Upon termination of the Employment Term because of
the Executive’s Disability, the Company shall pay or provide to the Executive
(1) any unpaid Base Salary and Benefits accrued through the date of termination;
and (2) reimbursement for any unreimbursed expenses properly incurred through
the date of termination.


(b)           Termination for Cause. Upon the termination of the Employment Term
by the Company for Cause or by either party in connection with a failure to
renew this Agreement, the Company shall pay to the Executive any reimbursement
for any unreimbursed expenses properly incurred through the date of termination.


(c)           Termination without Cause.  Upon the termination of the Employment
Term by the Company without Cause, the Company shall pay to the Executive any
reimbursement for any unreimbursed expenses properly incurred through the date
of termination.


7.           NO ASSIGNMENT.  This Agreement is personal to each of the
Parties.  Except as provided below, no Party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other Party hereto; provided, however, that the Company may assign this
Agreement to any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company.


8.           NOTICES. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (1) on the date of delivery if delivered by hand,
(2) on the date of transmission, if delivered by confirmed facsimile, (3) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (4) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:


If to the Executive:


1643 Royal Grove Way
Weston, FL 33327
 
 
4

--------------------------------------------------------------------------------

 
 
If to the Company:


Emerald Acquisition Corp.
No. 48 South Qingshui Road
Laiyang City, Shandong 265200
People’s Republic of China


With a copy (which does not constitute a notice) to:


Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey, 07726
Attention: Kristina L. Trauger, Esq.
Tel.: (732) 409-1212
Fax: (732) 577-1188


or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


9.           PROTECTION OF THE COMPANY'S BUSINESS.


(a)           Confidentiality.  The Executive acknowledges that during the
course of his employment by the Company (prior to and during the Employment
Term) he has and will occupy a position of trust and confidence. No information
of the Company may be disclosed by the Executive without prior consent of the
BOD regarding disclosure.  The Executive shall hold in a fiduciary capacity for
the benefit of the Company and shall not disclose to others or use, whether
directly or indirectly, any Confidential Information regarding the Company,
except (i) as in good faith deemed necessary by the Executive to perform his
duties hereunder, (ii) to enforce any rights or defend any claims hereunder,
provided that such disclosure is relevant to the enforcement of such rights or
defense of such claims and is only disclosed in the formal proceedings related
thereto, (iii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with
jurisdiction to order him to divulge, disclose or make accessible such
information, provided that the Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment.  The Executive shall take all reasonable steps to safeguard
the Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft.  The Executive understands and agrees that the
Executive shall acquire no rights to any such Confidential Information.
“Confidential Information” shall mean information about the Company, its
subsidiaries and affiliates, and their respective clients and customers that is
not disclosed by the Company and that was learned by the Executive in the course
of his employment by the Company, including, but not limited to, any proprietary
knowledge, trade secrets, data and databases, formulae, sales, financial,
marketing, training and technical information, client, customer, supplier and
vendor lists, competitive strategies, computer programs and all papers, resumes,
and records (including computer records) of the documents containing such
Confidential Information.
 
 
5

--------------------------------------------------------------------------------

 

 
(b)           Non-Competition.  Except authorized by the BOD, during the
Employment Term and for the one-year period following the termination of the
Executive’s employment for any reason (the “Restricted Period”), the Executive
shall not, directly or indirectly, without the prior written consent of the
Company, provide employment (including self-employment), directorship,
consultative or other services to any business, individual, partner, firm,
corporation, or other entity that competes with any business conducted by the
Company or any of its subsidiaries or affiliates on the date of the Executive’s
termination of employment or within one year of the Executive’s termination of
employment in the geographic locations where the Company and its subsidiaries or
affiliates engage or propose to engage in such business (the “Business”).
Nothing herein shall prevent the Executive from having a passive ownership
interest of not more than 2% of the outstanding securities of any entity engaged
in the Business whose securities are traded on a national securities exchange.


(c)           Non-Solicitation of Employees. The Executive recognizes that he
possesses and will possess confidential information about other employees of the
Company and its subsidiaries and affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customers of the Company and its subsidiaries and affiliates.
The Executive recognizes that the information he possesses and will possess
about these other employees is not generally known, is of substantial value to
the Company and its subsidiaries and affiliates in developing their business and
in securing and retaining customers, and has been and will be acquired by him
because of his business position with the Company. The Executive agrees that,
during the Restricted Period, he will not, directly or indirectly, (i) solicit
or recruit any employee of the Company or any of its subsidiaries or affiliates
(a “Current Employee”) or any person who was an employee of the Company or any
of its subsidiaries or affiliates during the twelve (12) month period
immediately prior to the date the Executive's employment terminates (a “Former
Employee”) for the purpose of being employed by him or any other entity, or (ii)
hire any Current Employee or Former Employee.


(d)           Non-Solicitation of Customers.  The Executive agrees that, during
the Restricted Period, he will not, directly or indirectly, solicit or attempt
to solicit (i) any party who is a customer or client of the Company or its
subsidiaries, who was a customer or client of the Company or its subsidiaries at
any time during the twelve (12) month period immediately prior to the date the
Executive's employment terminates or who is a prospective customer or client
that has been identified and targeted by the Company or its subsidiaries for the
purpose of marketing, selling or providing to any such party any services or
products offered by or available from the Company or its subsidiaries, or (ii)
any supplier or vendor to the Company or any subsidiary to terminate, reduce or
alter negatively its relationship with the Company or any subsidiary or in any
manner interfere with any agreement or contract between the Company or any
subsidiary and such supplier or vendor.


(e)           Property.  The Executive acknowledges that all originals and
copies of materials, records and documents generated by him or coming into his
possession during his employment by the Company or its subsidiaries are the sole
property of the Company and its subsidiaries (“Company Property”).  During the
Employment Term, and at all times thereafter, the Executive shall not remove, or
cause to be removed, from the premises of the Company or its subsidiaries,
copies of any record, file, memorandum, document, computer related information
or equipment, or any other item relating to the business of the Company or its
subsidiaries, except in furtherance of his duties under this Agreement.  When
the Executive’s employment with the Company terminates, or upon request of the
Company at any time, the Executive shall promptly deliver to the Company all
copies of Company Property in his possession or control.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           Non-Disparagement.  Executive shall not, and shall not induce
others to, Disparage the Company or its subsidiaries or affiliates or their past
and present officers, directors, employees or products. “Disparage” shall mean
making comments or statements to the press, the Company’s or its subsidiaries’
or affiliates’ employees or any individual or entity with whom the Company or
its subsidiaries or affiliates has a business relationship which would adversely
affect in any manner (1) the business of the Company or its subsidiaries or
affiliates (including any products or business plans or prospects), or (2) the
business reputation of the Company or its subsidiaries or affiliates, or any of
their products, or their past or present officers, directors or employees.


(g)           Cooperation.  Subject to the Executive’s other reasonable business
commitments, following the Employment Term, the Executive shall be available to
cooperate with the Company and its outside counsel and provide information with
regard to any past, present, or future legal matters which relate to or arise
out of the business the Executive conducted on behalf of the Company and its
subsidiaries and affiliates, and, upon presentation of appropriate
documentation, the Company shall compensate the Executive for any out-of-pocket
expenses reasonably incurred by the Executive in connection therewith.


(h)           Equitable Relief and Other Remedies.  The Executive acknowledges
and agrees that the Company’s remedies at law for a breach or threatened breach
of any of the provisions of this Section 9 would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened or attempted breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available. In addition, without limiting the Company’s remedies for any
breach of any restriction on the Executive set forth in this Section 9, except
as required by law, the Executive shall not be entitled to any payments set
forth in Section 6(d) hereof if the Executive has breached the covenants
applicable to the Executive contained in this Section 9, the Executive will
immediately return to the Company any such payments previously received under
Section 6(d) upon such a breach, and, in the event of such breach, the Company
will have no obligation to pay any of the amounts that remain payable by the
Company under Section 6(d).


(i)           Liability.                      Notwithstanding the provisions in
this Section 9 the Executive shall not be liable for any mistakes of fact,
errors of judgment, for losses sustained by the Company or any subsidiary or for
any acts or omissions of any kind, unless caused by the negligence or willful or
intentional misconduct of the Executive or any person or entity acting for or on
behalf of the Executive.
 
 
7

--------------------------------------------------------------------------------

 

 
(j)           Survival of Provisions.  The obligations contained in this Section
9 shall survive in accordance with their terms the termination or expiration of
the Executive's employment with the Company and shall be fully enforceable
thereafter.


10.           SECTION HEADINGS AND INTERPRETATION. The section headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement.


11.           SEVERABILITY.  The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


12.           COUNTERPARTS.  This Agreement may be executed in three
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.


13.           GOVERNING LAW.  This Agreement in its interpretation and
application and enforcement shall be governed by the law of the People’s
Republic of China.


14.           ENTIRE AGREEMENT. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.


15.           WAIVER AND AMENDMENT.  No provision of this Agreement may be
modified, amended, waived or discharged unless such waiver, modification,
amendment or discharge is agreed to in writing and signed by the Executive and
such officer or director as may be designated by the BOD. No waiver by either
Party at any time of any breach by the other Party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver or similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.


16.           WITHHOLDING. The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and foreign taxes as may
be required to be withheld pursuant to any applicable law or regulation.


17.           AUTHORITY AND NON-CONTRAVENTION.  The Executive represents and
warrants to the Company that he has the legal right to enter into this Agreement
and to perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which could prevent him from entering into this
Agreement or performing all of his obligations hereunder.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
8

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.



          EMERALD ACQUISITION CORP.          
 
 
/s/ Zhide Jiang       By: Zhide Jiang   
 
  Title: Chief Executive Officer          

 

    EXECUTIVE                  
 
 
/s/ Adam Wasserman       By:   Adam Wasserman                  

 
 
 
9

--------------------------------------------------------------------------------

 





